          Case 3:16-md-02741-VC Document 6124 Filed 09/27/19 Page 1 of 8
                                                                                     Aimee H. Wagstaff, Esq.
                                                                                     Licensed in Colorado and California
                                                                                     Aimee.Wagstaff@AndrusWagstaff.com

                                                                                     7171 W. Alaska Drive
                                                                                     Lakewood, CO 80226
                                                                                     Office: (303) 376-6360
                                                                                     Fax: (303) 376-63614
                                                                                     Website: www.AndrusWagstaff.com


September 27, 2019

FILED VIA ECF
Honorable Vince Chhabria
United States District Court,
Northern District of California

         RE: Case No: 3:16-cv-05658-VC, Emmanuel Giglio v. Monsanto Company

To the Honorable Vince Chhabria:

         The Parties have reached an impasse with respect to a discovery dispute and submit this
joint letter, filed pursuant to Paragraph 15 of the Court’s Standing Order for Civil Cases.

                                               Plaintiff’s Position

        Mr. Giglio’s lawsuit against Monsanto is before this court as part of MDL 2741: In Re
Roundup Product Liability Litigation. Pursuant to Pretrial Orders 150 and 171 (ECF Dkt. Nos
4132 & 4722), Monsanto served its expert disclosures on September 3, 2019. See Exhibit A.
Contrary to this Court’s Orders, half of Monsanto’s general causation experts are new experts and
most of the disclosed experts (both general and case-specific) provide new general causation
opinions not subjected to the previous 2-year Daubert proceeding1. Relying on the Court’s
previous orders and guidance, Mr. Giglio did not disclose any new general causation experts or
opinions. See Exhibit B. During the meet and confer process, Monsanto’s counsel refused to
confirm that the original experts are unavailable; instead, claiming the Parties are free to designate
new general causation experts and new general causation opinions. The Court denied Monsanto’s
previous attempt to add new general causation expert and opinions, and should deny this attempt
as well2. See PTO 81, ECF Dkt. No. 2775, Page 5, para 2.

    A. Only Experts that Passed the MDL Phase 1 General Causation Test Should be
       Allowed to Offer General Causation Opinions.

       Over Plaintiffs’ objection, and at considerable expense, the Parties and this Court spent
over two years discovering and testing the testimony, evidence, and opinions of the Parties’ general

1
 . For the Court’s convenience, Monsanto’s original MDL Expert Disclosures are attached hereto as Exhibit C.
2
  While there may come a time when new general causation experts are necessary due to the volume of cases, now is
not that time. There has only been one MDL trial, and this is only the fourth case designation in the MDL. Further,
Monsanto has not asserted unavailability of its original exerts. However, to the extent Monsanto is concerned over its
experts’ availability in the MDL moving forward, the MDL Plaintiffs renew their request to create video trial
testimony of the original general causation experts to be played at all MDL trials. That said, new general causation
opinions should not be allowed.
         Case 3:16-md-02741-VC Document 6124 Filed 09/27/19 Page 2 of 8



causation experts. After each side presented their general causation experts at a week-long hearing,
the Court issued a 68-page Daubert Order setting forth the admissible general causation testimony
for this MDL. See generally Pretrial Order No. 45.

        During the October 29, 2018 hearing, it became clear that Monsanto intended to eventually
offer new general causation experts—even suggesting it may not call a single general causation
expert from the general causation phase to the February 2019 trial. The Court rejected this
proposal:

       [T]he answer to that question is basically no. You cannot add general causation
       experts. If there is an emergency-type situation, if Loralei Mucci has a medical
       emergency or, you know, something like that, and you want to seek permission
       to sub somebody in to provide, you know, substantially the same testimony, I
       will entertain it. I’m not saying I will grant it, but I will entertain it. But the basic
       answer is, no, I don’t think it’s appropriate, given everything we’ve been through
       already as a team, to be adding general causation experts.

Ex. I, Tr. Of Proceedings at 41:8-18 (Oct. 29, 2018). Monsanto did not object and Plaintiff relied
upon and acted in accordance with such guidance by not disclosing new general causation experts
or opinions. Instead, if Monsanto wants to mount a challenge to general causation at trial, then it
must do so using its general causation experts and opinions proffered during the general causation
stage of this MDL – an additional step created at the request of Monsanto. To allow Monsanto new
general causation experts, who were not subjected to the Daubert phase of this MDL, would
prejudice Plaintiffs and render the last two (plus) years meaningless. Even more, if Monsanto is
allowed to substitute a general causation expert (to date, Monsanto has not offered any reason why
its original general causation expert need to be substituted), then the substituted expert must
provide substantially similar testimony to the expert they replace. Here, not only is Monsanto
offering new causation experts, but those new experts are providing new opinions – both should
be struck. While Plaintiff acknowledges the quandary Monsanto finds itself in, this is, in part, a
problem of Monsanto’s own creation borne from its insistence to bifurcate the MDL.

        Additionally, Notwithstanding the Court’s clear direction, Monsanto’s case specific-
experts offer a wide-range of new general causation opinions. This is improper and violates this
Court’s express ruling. It also undermines the last two years of work in this MDL. All of
Monsanto’s new “case specific” experts should be prohibited from offering any general causation
opinion. Plaintiffs’ request includes, but is not limited to, any general causation opinions proffered
in response to Plaintiffs’ general causation testimony.

   B. Monsanto Should Not Be Allowed to Offer Any New General Causation Opinions.
        Separate and apart from Monsanto proffering new general causation experts, it also offers
new general causation opinions that were not proffered during the general causation phase. These
new general opinions should be excluded as well.
        During the general causation phase, each of Plaintiffs’ general causation experts examined
all three pillars of cancer science—epidemiology, animal toxicology, and mechanism—and
performed a comprehensive Bradford Hill analysis and conducted a weight of evidence analysis.
                                                                                                    2
          Case 3:16-md-02741-VC Document 6124 Filed 09/27/19 Page 3 of 8



Monsanto, having seen this approach,3 took a different one, electing to have its carefully-selected
general causation experts focus on only one of the three pillars—epidemiology (Drs. Mucci &
Rider), animal toxicology (Drs. Foster & Rosol), and mechanism (Dr. Goodman). None of
Monsanto’s general causation experts considered all three areas of science and none performed—
or was even willing to perform—a Bradford Hill analysis. Similarly, none performed a weight of
the evidence analysis. Monsanto’s experts, therefore, did not offer the ultimate conclusion that
Roundup® does not cause NHL. Instead, they offered siloed opinions about each discipline—Drs.
Mucci and Rider opined that that epidemiology did not support causation; Drs. Foster and Rosol
opined that the animal toxicology did not support causation; and Dr. Goodman opined that
Roundup® is neither genotoxic nor capable of inducing oxidative stress. Now, Monsanto seeks
to change its strategy midstream by changing its general causation opinions, thereby attempting to
erase we spent on the bifurcated proceeding Monsanto itself requested.

                                                  Conclusion

Monsanto’s new general causation experts that Plaintiff moves to strike as violative of the MDL’s
phased proceeding include:

1. Dr. Beau Bruce, M.D., Ph.D.; Dr. Christian Steidl, M.D.; and Dr. David Vearrier, M.D.,
   M.P.H. are all new general causation experts and seek to offer new general causation opinions
   on all three pillars of science. In their Giglio Reports, they offer opinions that the
   epidemiological, toxicological, and mechanistic evidence considered together does not support
   a causal relationship between exposure to GBFs and NHL. This is an entirely new general
   causation opinion, not just a new general causation expert. It is improper and violates the
   phased discovery process. To the extent this Court permits these experts to offer any general
   causation opinion at all, they should not be allowed to testify about any Bradford Hill or weight
   of evidence opinion because those general causation opinions were not offered during the
   general causation phase of this MDL. Instead, their new general causation opinions should be
   substantially similar to Monsanto’s Phase 1 general causation experts. See Bruce Report -
   Giglio, Exhibit D; Steidel Report – Giglio, Exhibit E; and Vearrier Report – Giglio, Exhibit
   F.

2. Dr. Thomas J. Rosol, DVM, Ph.D. was disclosed during the MDL Phase 1 bifurcated
   proceedings, but now seeks to offer new general causation opinions regarding genotoxicity.
   See Rosol MDL Phase 1 Report, Exhibit G , compare to Rosol Report – Giglio, Exhibit H.

       Plaintiff moves to strike all general causation opinions of Monsanto’s “case-specific”
experts as violative of the MDL’s phased proceeding, including:

1. Dr. Daniel Arber, M.D. who offers a general causation opinion on the “body of
   epidemiology” and regulatory evidence.


3
 Plaintiffs served their general causation reports on May 1, 2017. See ECF 78, PTO 5. Monsanto’s deadline to
serve its expert reports was extended through July 31, 2017. See ECF 322, PTO 24. Meaning, Monsanto had a 90-
day notice that Plaintiffs’ experts were considering more than one pillar of science and also conducting Bradford
Hill and weight of evidence analyses. Even so, Monsanto chose a different strategy with its experts.
                                                                                                                    3
         Case 3:16-md-02741-VC Document 6124 Filed 09/27/19 Page 4 of 8




2. Dr. Alex LeBeau, Ph.D, M.P.H., C.I.H., who offers a general causation opinion on the body
   of epidemiology literature.

3. Dr. Matthew Matasar, M.D., who is labeled “case specific” but very clearly seeks to offer
   general causation opinions on all three of the pillars of science. In his Giglio Report, Dr.
   Matasar offers an opinion that the epidemiological, toxicological, and mechanistic evidence
   considered together does not support a causal relationship between exposure to GBFs and
   NHL. This is an entirely new general causation opinion, not just a new general causation
   expert. It is improper and violates the phased discovery process. To the extent this Court
   permits Dr. Matasar to offer any general causation opinion, he should not be allowed to testify
   about any Bradford Hill or weight of evidence opinion because those general causation
   opinions were not offered during the general causation phase of this MDL.

         Plaintiff requests a teleconference with the Court for guidance as several of these experts
are set for depositions the first half of October 2019.

                                               Monsanto’s Position

         Through their current motion, Plaintiffs seek to limit Monsanto’s defense to only the seven
general causation experts that were disclosed in July 2017.4 Nothing in this Court’s earlier rulings
requires such an absurd result. Even Plaintiffs concede that new general causation experts may be
required in the future―a concession compelled by both the scope of this MDL and the fact that
the scientific and regulatory landscape regarding Roundup, as well as Plaintiffs’ theories in this
litigation, continue to evolve. For the reasons stated below, Monsanto should be allowed to
designate new general causation experts for remanded cases.

        First, none of the Court’s rulings as of July 2017 gave notice to any party that the general
causation experts disclosed at that time would be the only ones allowed. To the contrary, PTO 7,
which was entered to provide guidance on the “general-causation discovery phase,” states as
follows: “This Order shall not preclude the parties from designating additional experts who may
offer opinions relating to general or specific causation if this MDL proceeds beyond the general-
causation phase.”5 The order also stated that “the parties may challenge the admissibility of such
later-designated expert testimony.”6 Those statements reflect the fact that the purpose of the
bifurcated general causation phase was not to lock in a slate of general causation experts for the
duration of the MDL litigation. Instead, the purpose of the general causation phase was to
determine whether Plaintiffs could “put forward admissible evidence supporting their claim that
glyphosate is capable of causing NHL at exposure levels humans might have experienced.”7 If
they could not, then Monsanto would have been entitled to summary judgment and the MDL would

4
  See Pls.’ Ex. C, Monsanto Company’s Designation and Disclosure of Expert Witnesses Regarding General Causation
(July 31, 2017).
5
  PTO 7 at 1, 8 (emphasis added).
6
  Id. at 8.
7
  In re: Roundup Prods. Liab. Litig., 16-md-02741, 2018 WL 2268534, at *3 (N.D. Cal. July 10, 2018); see also
Manual for Complex Litigation (Fourth) § 22.634 (2004) (recommending that general causation be addressed “early
in the litigation” to avoid unnecessary litigation costs if plaintiffs cannot surpass that hurdle).
                                                                                                              4
          Case 3:16-md-02741-VC Document 6124 Filed 09/27/19 Page 5 of 8



have concluded.8 Thus, in July 2017, Monsanto disclosed seven experts to offer opinions in the
general causation phase with the understanding—consistent with PTO 7—that additional general
causation experts could be disclosed if Plaintiffs survived the general causation phase. To now
limit Monsanto to those experts for every case on remand would be unfair, particularly where the
science and the regulatory landscape, as well as Plaintiffs’ theories, continue to evolve.

         Second, Plaintiffs’ position is patently unworkable. When Monsanto disclosed its original
seven general causation experts in July 2017, this MDL consisted of 122 filed cases involving 217
plaintiffs; as of September 2019, there are now 1,828 filed cases involving 1,980 plaintiffs.
Plaintiffs’ position would have Monsanto limited to just those seven general causation experts for
all remaining cases that are part of this MDL―some 1,706 more filed cases than existed in July
2017. Even Plaintiffs concede that the “volume of cases” in the MDL may, at some undefined
future time, require additional general causation experts.9 Contrary to Plaintiffs’ position, now is
the time to allow the disclosure of additional general causation expert witnesses, consistent with
the purpose and intent of PTO 7. At present, 19 plaintiffs from California and Nebraska are
immediately implicated in Wave 1 cases. And Plaintiffs’ argument would presumably extend to
Wave 2, as well as any other cases that are set for trial in the future. In total, Plaintiffs would have
Monsanto try scores of cases in states across the country using the same seven general causation
experts that were disclosed in 2017. As an initial matter, those seven experts surely did not
anticipate when they were disclosed more than two years ago that they would be asked to take
additional substantial time away from their jobs as doctors, scientists, and researchers to prepare
for and testify in multiple cases across the country. But even if the experts were willing to do so,
it is still unclear whether it would be possible for those seven experts to testify in all of the
remanded trials.

         Third, Plaintiffs’ position is based entirely on this Court’s earlier rulings in Hardeman,
which addressed a specific set of facts that are not at issue here. Specifically, in Hardeman, the
first trial in this MDL and one of the three initial cases subject to trial in this district, this Court
concluded that Monsanto’s specific causation experts could not “offer an analysis of the
epidemiological literature to support an opinion that Roundup is not a risk factor for NHL.”10 In
so concluding, the Court reasoned that “[i]n October 2018, the Court stated, without objection, that
only the experts whose opinions were put to the test at Phase 1 would be permitted to present
opinions on general causation at trial.”11 But the Court’s October 2018 statement on its face
applied to the three potential in-district trials being worked up and could not have conceivably
applied to the remand cases because no remand plan existed at that time.12 In short, this Court’s
ruling in Hardeman only addressed whether specific causation experts can also offer general
causation opinions at trial if those general causation opinions have not previously been subject to
Daubert scrutiny. That is not the case here. Instead, Monsanto has designated general causation
experts for the remand cases, and those experts—along with specific causation experts—will be
subject to Daubert scrutiny by this Court. According to PTO 171, both parties will have an

8
  See In re: Roundup, 2018 WL 2268534, at *3.
9
  See supra n. 2.
10
   PTO 81 at 5.
11
   Id.
12
   Indeed, the parties did not know that this Court would be deciding Daubert motions related to causation for remand
cases until the Court issued its Tentative Remand Plan in May 2019. See PTO 147.
                                                                                                                   5
         Case 3:16-md-02741-VC Document 6124 Filed 09/27/19 Page 6 of 8



opportunity to make Daubert challenges to experts for Wave 1 and Wave 2 plaintiffs. And nothing
in that order suggests that those challenges are limited to specific causation experts.13

        Finally, allowing new general causation experts for remand cases does not render the
general causation phase “meaningless,” as Plaintiffs suggest. As explained above, the purpose of
that phase was to determine whether Plaintiffs could present any admissible evidence that Roundup
can cause NHL because if not, the Court needn’t go any further. In its decision on that threshold
issue, the Court never indicated that the experts presented at that stage would be locked in for the
remainder of the litigation.

        Separately, Plaintiffs’ attempt to limit the original seven general causation experts to their
reports and testimony from the earlier general causation proceedings should also be rejected. Even
with regard to Hardeman, this Court recognized that the experts’ general causation opinions would
evolve over time:

        I was assuming, just by the nature of this topic, there would have to be additional
        reliance on new materials, either materials that played a key role in the state court
        trial, that maybe didn’t play a key role in our Daubert hearing, or in something that
        is newly published, or something like that, and that experts would supplement their
        disclosures.14

        Thus, nothing in this Court’s earlier rulings suggests that those experts’ opinions are frozen
in time, as Plaintiffs argue. Moreover, as explained above, PTO 171 allows Plaintiffs to assert
Daubert challenges as to both the general and specific causation opinions offered in remand cases.
The Court has provided the parties with clear guidance on those opinions that survive Daubert
scrutiny and those that do not. And the Court has further made clear that the parties should not
attempt to relitigate prior rulings without a new foundation to do so. With that guidance, Plaintiffs
are free to challenge any new opinions of the original seven experts and there is no reason to limit
the original seven experts to testimony and opinions given two years ago as part of an explicit,
strategic gambit to preclude Monsanto from refining its defense of the litigation.

       In sum, nothing in this Court’s earlier rulings prevents Monsanto from designating new
general causation experts in remand cases or limits the original seven experts to the opinions they
gave two years ago.

                                                 Respectfully submitted,

                                                 By: /s/ Aimee H. Wagstaff
                                                 Aimee H. Wagstaff, Esq.
                                                 Kathryn Forgie, Esq.
                                                 David J. Wool, Esq.
                                                 ANDRUS WAGSTAFF, PC
                                                 Aimee.wagstaff@andruswagstaff.com

13
   See PTO 171 (providing deadlines for Daubert motions without distinguishing between general and specific
causation).
14
   10/29/2018 CMC Tr. at 42:18-25 (Exhibit I).
                                                                                                         6
Case 3:16-md-02741-VC Document 6124 Filed 09/27/19 Page 7 of 8



                            Kathryn.Forgie@andruswagstaff.com
                            David.Wool@andruswagstaff.com
                            7171 W. Alaska Drive
                            Lakewood, CO 80226
                            Tel: 303-376-6360

                            John H. Gomez, Esq.
                            Jessica T. Sizemore-Wetzel, Esq.
                            GOMEZ TRIAL ATTORNEYS
                            john@thegomezfirm.com
                            jessica@thegomezfirm.com

                            Attorneys for Plaintiff



                            /s/ Brian L. Stekloff___________

                            Brian L. Stekloff (pro hac vice)
                            (bstekloff@wilkinsonwalsh.com)
                            Tamarra Matthews Johnson (pro hac vice)
                            (tmatthewsjohnson@wilkinsonwalsh.com)
                            Rakesh Kilaru (pro hac vice)
                            (rkilaru@wilkinsonwalsh.com)
                            WILKINSON WALSH + ESKOVITZ LLP
                            2001 M St. NW, 10th Floor
                            Washington, DC 20036
                            Tel: 202-847-4030
                            Fax: 202-847-4005

                            Attorneys for Defendant




                                                                      7
         Case 3:16-md-02741-VC Document 6124 Filed 09/27/19 Page 8 of 8



                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 27th day of September 2019, a copy of the foregoing

was filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing

to all appearing parties of record.



                                                   /s/ Aimee H. Wagstaff_________




                                                                                              8
